Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Swanson (Applicant’s representative) on 4/20/22.
The application has been amended as follows: 
In the Claims:
In line 12 of claim 1, “carrier so as to allow movement of the pusher guide” has been deleted and replaced with --carrier, the articulated arm being configured to pivot so as to translate the pusher guide--.
In line 14 of claim 18, “carrier so as to allow movement of the pusher guide” has been deleted and replaced with --carrier, the articulated arm being configured to pivot so as to translate the pusher guide--.
In line 16 of claim 22, “carrier so as to allow movement of the pusher guide” has been deleted and replaced with --carrier, the articulated arm being configured to pivot so as to translate the pusher guide--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 18 or 22 as amended above. In particular, Filasky in view of Su (as discussed in the previous Office action) makes obvious a waste bin carrier with a locking mechanism as previously claimed. However, the prior art does not teach, in combination with the other limitations of the independent claims, at least one articulated arm connecting the pusher guide to the frame of the waste bin carrier, the articulated arm being configured to pivot so as to translate the pusher guide in respect to the frame between a deployed state and a released state as amended. It is noted that translate is defined as: cause (a body) to move so that all its parts travel in the same direction, without rotation or change of shape (see Google definitions). The pusher guide of Su pivots so as to rotate between the released and deployed state. It is also important to note that a Cartesian plane is defined as a two-dimensional coordinate plane, which is formed by the intersection of the x-axis and y-axis. The x-axis and y-axis intersect perpendicular to each other at the point called the origin. Accordingly, it is inherent that the first horizontal Cartesian dimension and the second horizontal Cartesian dimension are perpendicular.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618